Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 06/26/2020. 
Restriction requirement sent on 09/03/2021 have been withdraw in light of applicant Arguments/Remarks sent on 10/15/2021.
Claims 1-20 are currently pending and have been examined.
The IDS received on 08/10/2020, 09/11/2020, 12/03/2020, 12/03/2020, 06/08/2021 and the examiner has considered 10/06/2021. Claims 1-27 are presented for examination. 
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A no statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of no statutory obviousness-type double patenting as being patentable over claims 2-6 of cop ending Application No. 15/582,300, and claims 1-3, 5, 6 and 21 of cop ending Application No. 14/329,658.  Although the conflicting claims are not identical, they are not patentable distinct from each other because claims in each application are directed to a digital transaction receipt.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 120 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Blank et al. “US 2012/0191565 A” (Blank).
Regarding Claim 1:  A method comprising:
receiving transaction information associated with a financial transaction, wherein a portion of the financial transaction is paid from a financial account, wherein a database of a (at least see Blank Abstract; Fig. 2; [0031]);
generating item-level information about at least one of a good or a service associated with the financial transaction (at least see Blank Fig. 3; [0007]-[0010]);
receiving a request for a digital transaction receipt that indicates the at least one of the good or the service (at least see Blank [0004]-[0007]);
generating, based at least in part on receiving the item-level information, the digital transaction receipt (at least see Blank Figs. 8-11);
determining, based at least in part on the financial account being associated with the payment service, a communication device associated with the financial account (at least see Blank [0037]);
determining whether the digital transaction receipt is to be modified according to the characteristics of the communication device or an application executing on the communication device (at least see Blank Fig. 6A); and
Transmitting, to the communication device associated with the financial account, the digital transaction receipt (at least see Blank [0031]-[0032]).
Regarding Claim 2:  The method of claim 1, further comprising: sending a notification to a point-of-sale device indicating that the financial transaction was completed; and based at least in part on the financial transaction being completed, applying a processing fee discount to a merchant account associated with the point-of-sale device (at least see Blank [0068]).
Regarding Claim 3:  The method of claim 1, further comprising: sending a confirmation code to a card payment network system associated with the financial transaction, the (at least see Blank [0038]). 
Regarding Claim 4:  The method of claim 1, wherein the digital transaction receipt comprises an interactive interface that enables the user to specify a gratuity amount, and the method further comprises: receiving, from the communication device, user input data indicating the gratuity amount; and sending, to a card payment network system associated with the financial transaction and based at least in part on receiving the user input data, data representing a request to adjust a total payment amount of the financial transaction (at least see Blank [0080]).
Regarding Claim 5:  The method of claim 1, further comprising: sending the transaction information to a card payment network system via a predetermined application programming interface, wherein sending the transaction information is part of a financial transaction message flow between a merchant and the card payment network system; receiving an indication that the financial transaction is authorized; and wherein generating the digital transaction receipt (at least see Blank [0046]).
Regarding Claim 6:  The method of claim 1, wherein the transaction information is received from a merchant device (at least see Blank [0001]).
Regarding Claim 7:  The method of claim 1, wherein the transaction information is received from a card payment network system (at least see Blank [0001]-[0010]).
Regarding Claim 8:  The method of claim 1, wherein the digital transaction receipt comprises an option to enable the user to provide feedback relating to the at least one of the good or the service, and the method further comprises: receiving user input data representing the feedback; and causing an incentive to be associated with the financial account based at least in part on receiving the user input data (at least see Blank [0004]-[0012]).
Regarding Claim 9:   The method of claim 8, wherein: the incentive comprises a fee discount; and the digital transaction receipt includes an indication that the fee discount will decrease based on an amount of time it takes to receive the feedback (at least see Blank [0034]).
Regarding Claim 10:  The method of claim 1, further comprising: associating an amount of time until the digital transaction receipt expires with the digital transaction receipt; determining that the amount of time has lapsed; and disabling user-input functionality associated (at least see Blank [0045] and [0076]-[0077]).
Regarding Claims 11-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-10.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/FATEH M OBAID/Primary Examiner, Art Unit 3627